Exhibit 10.6



Restricted Stock Unit
Grant Notice and Agreement
for Non-Employee Directors
GLOBAL EAGLE ENTERTAINMENT INC.
2013 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT GRANT NOTICE AND AGREEMENT
To: [Name] (referred to herein as “you”)
Global Eagle Entertainment Inc. (the “Corporation”) is pleased to confirm that
you have been granted a Restricted Stock Unit (“RSU”) Award (this “Award”),
effective [Date] (the “Award Date”). This Award is subject to the terms of this
Restricted Stock Unit Grant Notice and Agreement for Non-Employee Directors
(this “Agreement”) and is made under the Global Eagle Entertainment Inc. 2013
Equity Incentive Plan, as amended (the “Plan”) which is incorporated into this
Agreement by reference. Any capitalized terms used herein that are otherwise
undefined shall have the same meaning provided in the Plan.
1.
Acceptance of Terms and Conditions. To be eligible to receive this Award, you
must sign this Agreement and return it to [____________] within 30 days after
the Award Date. By signing this Agreement, you agree to be bound by the terms
and conditions herein, the Plan and any and all conditions established by the
Corporation in connection with Awards issued under the Plan, and you further
acknowledge and agree that this Award does not confer any legal or equitable
right (other than those rights constituting the Award itself) against the
Corporation or any Subsidiary (collectively, the “Global Eagle Companies”)
directly or indirectly, or give rise to any cause of action at law or in equity
against the Global Eagle Companies.

2.
Grant of Restricted Stock Units. Subject to the restrictions, limitations, terms
and conditions specified in the Plan, the Prospectus for the Plan (the “Plan
Prospectus”), and this Agreement, the Corporation hereby grants you as of the
Award Date [number] RSUs. These RSUs will remain restricted until the vesting
date set forth below (the “Vesting Date”) or, if earlier, an event described in
either Section 5 (death or Disability) or Section 7 (Change in Control) below.
Prior to becoming vested, the RSUs are not transferable by you by means of sale,
assignment, exchange, pledge, or otherwise. On the below-stated Vesting Date on
which you continue to serve as a director of the Corporation, you will vest in
the below-stated percentage of the total number of RSUs awarded in this
Agreement:

Vesting Date
Vested Percentage
13-month anniversary
of Award Date
100%



3.
Dividend Equivalents. Subject to the restrictions, limitations and conditions
described in the Plan, dividend equivalents payable on the RSUs will be accrued
on your behalf at the time that cash dividends are otherwise paid to owners of
Common Stock. Accrued dividend equivalent balances will be paid to you without
interest upon the distribution of the Shares following the Vesting Date.

4.
Distribution of Shares upon Vesting Date or Subsequent Deferral Date. The
relevant Shares attributable to the RSUs that have become vested under Paragraph
2 above will be delivered to you within five business days after the Vesting
Date. In lieu of receiving Shares on such Vesting Date, you may elect to defer
the issuance of Shares payable with respect to the RSUs to the date that is five
years after the Vesting Date (the “Subsequent Deferral Date”). An election to
choose a Subsequent Deferral Date shall be made within thirty days after the
Award Date and shall be on such terms and conditions as specified by the
Committee. This Paragraph 4 shall be interpreted and administered consistent
with the requirements of Treas. Reg. Sect. §1.409A-2(b).

5.
Death or Disability. In the event that you cease to serve as a director of the
Corporation because of your death or Disability prior to the Vesting Date or the
Subsequent Deferral Date (if you have elected one), all unvested RSUs will vest
as of the date of death or the date you are determined to have suffered a
Disability, and the shares attributable to such RSUs be distributed during the
first two months of the year immediately following the calendar year in which
you die or suffered a Disability. Notwithstanding the foregoing, if you elected
a Subsequent Deferral Date, a termination due to Disability under this Paragraph
5 must also constitute a “disability” as defined in Treasury Regulation §
1.409A-3(i)(4) in order for payment to be made on an accelerated basis as
described in this Paragraph 5.

6.
Termination Other than as a Result of Death or Disability. If you cease to serve
as a director of the Corporation for any reason other than death or Disability,
then all unvested RSUs at such time are forfeited on the date your service
terminates. If you terminate services as a director under this Paragraph 6 and
you elected a Subsequent Deferral Date, then the shares attributable to any
vested RSUs will be distributed within five business days after such termination
so long as it qualifies as a “separation from service” under Section 409A of the
Code.

7.
Change of Control. In the event of a Change of Control prior to the Vesting Date
or the Subsequent Deferral Date (if you have elected one), all restrictions on
outstanding RSUs shall lapse, and RSUs shall be paid out as promptly as
practicable. Notwithstanding the foregoing, if you elected a Subsequent Deferral
Date, a transaction or event must also constitute a “change in control event,”
as defined in Treasury Regulation § 1.409A-3(i)(5) in order for payment to be
made on an accelerated basis. .

8.
Taxes. You are personally responsible for the proper reporting and payment of
all taxes related to distribution and payment of accrued dividend equivalent
balances. The Global Eagle Companies shall have the right to deduct from any
Award, an amount equal to any income, social, or other taxes of any kind
required by law to be withheld in connection with the settlement of the RSUs or
other securities pursuant to this Agreement. If the distribution of RSUs is
subject to tax withholding, such taxes will be settled by withholding cash
and/or a number of Shares with a market value not less than the amount of such
taxes. Any cash from dividend equivalents remaining after withholding taxes are
paid will be paid in cash to you. If withholding of taxes is not required, none
will be taken and the gross number of Shares will be distributed and dividend
payments made.

9.
Adjustments. If the number of outstanding Shares is changed as a result of a
stock split or the like without additional consideration to the Corporation, the
number of RSUs subject to this Award shall be adjusted to correspond to the
change in the outstanding Shares.

10.
Rights as a Stockholder. Except as provided in Paragraph 3 above (regarding
dividends), by accepting this Award, you shall have no rights as a stockholder
of the Corporation in respect of the RSUs, including the right to vote until and
unless the RSUs have vested and ownership of Shares issuable upon vesting of the
RSUs has been transferred to you.

11.
Public Offer Waiver. By voluntarily accepting this Award, you acknowledge and
understand that your rights under the Plan are offered to you strictly as a
director of the Corporation and that this Award of RSUs is not an offer of
securities made to the general public.

12.
Conformity with the Plan. This Award is intended to conform in all respects
with, and is subject to, all applicable provisions of the Plan. Inconsistencies
between this Agreement, the Plan Prospectus or the Plan shall be resolved in
accordance with the terms of the Plan. By your acceptance of this Agreement, you
agree to be bound by all of the terms of this Agreement, the Plan, and the Plan
Prospectus.

13.
Interpretations. Any dispute, disagreement or question that arises under, or as
a result of, or in any way relates to the interpretation, construction or
application of the terms of this Agreement, the Plan, or the Plan Prospectus
will be determined and resolved by the Committee or its authorized delegate.
Such determination or resolution by the Committee or its authorized delegate
will be final, binding and conclusive for all purposes.

14.
Consent to Transfer Personal Data. By accepting this Award, you voluntarily
acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this Paragraph. You are not obliged to consent to
such collection, use, processing and transfer of personal data. The Corporation
holds certain personal information about you, that may include your name, home
address and telephone number, fax number, email address, family size, marital
status, sex, beneficiary information, emergency contacts, passport/visa
information, age, language skills, drivers license information, date of birth,
birth certificate, social security number or other employee identification
number, nationality, C.V. (or resume), wage history, job title, current wage and
benefit information, personal bank account number, tax related information, plan
or benefit enrollment forms and elections, option or benefit statements, any
Shares or directorships in the Corporation, details of all options or any other
entitlements to Shares awarded, canceled, purchased, vested, unvested or
outstanding in your favor, for the purpose of managing and administering the
Plan (“Data”). The Corporation may transfer Data to any third parties assisting
the Corporation in the implementation, administration and management of the
Plan. These recipients may be located throughout the world, including the United
States. You authorize them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and the subsequent holding of Shares on your behalf to a broker or other
third party with whom you may elect to deposit any Shares acquired pursuant to
the Plan. You may, at any time, review Data, require any necessary amendments to
it or withdraw the consents herein in writing by contacting the Corporation.

15.
Miscellaneous.

a.
Modification. The Award of these RSUs is documented by the records of the
Committee or its delegate which shall be the final determinant of the number of
Shares granted and the conditions of this Agreement. The Committee may amend or
modify this Award in any manner to the extent that the Committee would have had
the authority under the Plan initially to grant such Award, provided that no
such amendment or modification shall impair your rights under this Agreement
without your consent. Except as in accordance with the two immediately preceding
sentences and Paragraph 17, this Agreement may be amended, modified or
supplemented only by an instrument in writing signed by both parties hereto.

b.
Governing Law. All matters arising under this Agreement, including matters of
validity, construction and interpretation, shall be governed by the internal
laws of the State of Delaware, without regard to any state’s conflict of law
principles. You and the Corporation agree that all claims in respect of any
action or proceeding arising out of or relating to this Agreement shall be heard
or determined in any state or federal court sitting in Delaware and you agree to
submit to the jurisdiction of such courts, to bring all such actions or
proceedings in such courts and to waive any defense of inconvenient forum to
such actions or proceedings. A final judgment in any action or proceeding so
brought shall be conclusive and may be enforced in any manner provided by law.

c.
Successors and Assigns. Except as otherwise provided herein, this Agreement will
bind and inure to the benefit of the respective successors and permitted assigns
of the parties hereto whether so expressed or not.

d.
Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

16.
Section 409A. It is intended that this Award will be exempt from Section 409A
or, if an election is made to have a Subsequent Deferral Date, comply with the
requirements of Section 409A of the Code. However, nothing in the Agreement
shall be construed to result in a guarantee of this tax treatment, and you shall
be responsible for all of your federal, state and local taxes (and any related
liabilities). This Paragraph 16 does not create an obligation on the part of the
Corporation to modify the Plan or this Agreement and does not guarantee that the
RSUs or the shares of Stock delivered hereunder will not be subject to taxes,
interest and penalties under Section 409A of the Code. You shall be responsible
for all of the Grantee’s federal, state and local taxes (and any related
liabilities)

17.
Amendment. By accepting this Award, you agree that the granting of the Award is
at the discretion of the Committee and that acceptance of this Award is no
guarantee that future Awards will be granted under the Plan. Notwithstanding
anything in this Agreement, the Plan Prospectus, or the Plan to the contrary,
this Award may be amended by the Corporation without your consent, including but
not limited to modifications to any of the rights granted to you under this
Agreement, at such time and in such manner as the Corporation may consider
necessary or desirable to reflect changes in law. You understand that the
Corporation may amend, resubmit, alter, change, suspend, cancel, or discontinue
the Plan at any time without limitation.

    
The undersigned hereby acknowledges, accepts, and agrees to all terms and
provisions of the foregoing Agreement.
___________________________________
Director
___________________________________
Date
 
THE SIGNED AGREEMENT MUST BE RETURNED TO [INSERT NAME AND ADDRESS] WITHIN 30
DAYS OF THE AWARD DATE.
DM_US 60299289-3.088256.0011




Exhibit 2


Form of Deferral Election Form


GLOBAL EAGLE ENTERTAINMENT INC. 2013 EQUITY INCENTIVE PLAN
DIRECTOR RESTRICTED STOCK UNIT ELECTION FORM
NAME OF DIRECTOR:            ________________________________________
NUMBER OF RSUs:            ________________________________________
AWARD DATE:            __________April , _____ 2015_____________________
TIME FOR PAYMENT OF SHARES SUBJECT TO RESTRICTED STOCK UNITS (“RSUs”):
100% of the shares of Global Eagle Entertainment Inc. (“GEE”) common stock
underlying the RSUs that have become vested will be issued to you on May ___,
2016, which is the 13-month anniversary of the Grant Date (the “standard payment
date”), except that 100% of the shares you have not yet received will be issued
to you on the earlier of:

1.    your death or Disability (as defined in the 2013 Equity Incentive Plan),
2.    a “Change of Control” (as defined in the 2013 Equity Incentive Plan), or
3.    your termination of services as a director.
GEE shall issue shares to you in satisfaction of the RSUs as soon as
administratively practicable after the standard payment date or the applicable
payment date under items 1 through 3 above.
In lieu of receiving shares on the standard payment date, you may elect May ___
as an “optional payment date”, which is the fifth anniversary of the standard
payment date. Tax rules under Section 409A of the Internal Revenue Code apply to
the settlement of RSUs that are subject to the optional payment date.
You must complete and submit this payment election form to __________ no later
than ______________ by hand, express mail, regular mail, facsimile or e-mail (by
PDF copy) if you would like to elect the optional payment date.
If you do not timely elect the optional payment date, the shares subject to your
RSUs will be delivered on the standard payment date, subject to being paid
earlier due to one of the events listed in items 1 through 3 above.
PLEASE CHECK THE APPLICABLE BOX
I decline to elect the optional payment date. I understand that payment will be
made to me shortly after the earlier the standard payment date or one of the
events listed in items 1 through 3 above, and that I will not have any option to
further defer payment of the RSUs granted to me on April ____, 2015.
I elect an optional payment date as set forth above, which shall be [May [ ],
2019]
By signing this Payment Election Form, you acknowledge that you have received a
copy of the 2013 Equity Incentive Plan and the Restricted Stock Unit Award
Agreement, and that you understand this Payment Election Form is irrevocable.
Signature of Director __________________________________    Dated:
____________________

Print Name of Director _________________________________


Accepted by GEE: _________________________            Dated:
_____________________
GLOBAL EAGLE ENTERTAINMENT INC. 2013 EQUITY INCENTIVE PLAN
BENEFICIARY DESIGNATION FORM


Any shares subject to your Restricted Stock Units (“RSUs”) granted under the
Global Eagle Entertainment Inc. 2013 Equity Incentive Plan that are not issued
as of the date of your death will be payable to the Beneficiary previously
designated by you and communicated in writing to Global Eagle Entertainment Inc.
(“GEE”) or, if you have not designated a Beneficiary in writing to GEE, to your
estate.
This Beneficiary Designation Form allows you to select who will receive payment
of unissued shares under your RSUs at your date of death, if any.
I do hereby designate as Beneficiary to receive payments thereunder in the event
of my death the following individuals:
Beneficiary:_____________________________    Relationship:    ____________________
You may change the Beneficiary named in this Beneficiary Designation Form at any
time or times without the consent of any such Beneficiary. This designation is
made upon the following terms and conditions:
1.    If any payment following your death shall be payable to any trust, GEE
shall not be liable to see to the application by the trustee of any payment
hereunder at any time, and may rely upon the sole signature of the trustee to
any receipt, release or waiver, or to any transfer or other instrument to
whomsoever made purporting to affect this nomination or any right hereunder.
2.    A Participant's Beneficiary designation shall be deemed automatically
revoked if the Participant names a spouse as Beneficiary and that marriage is
later dissolved or the spouse dies. Without limiting the generality of the
foregoing, the interest in the benefits hereunder of a spouse of a Participant
who has predeceased the Participant or whose marriage with the Participant has
been dissolved shall automatically pass to the Participant and shall not be
transferable by such spouse in any manner, including but not limited to such
spouse's will, nor shall such interest pass under the laws of intestate
succession.
This designation cancels and supersedes any previous Beneficiary Designation
Form signed by you.


Signature of
Director    ______________________        Date:    ____________________
Print Name of Director    ______________________


Accepted by GEE: _________________________            Dated:
_____________________



DM_US 60912030-1.088256.0013